Case 9:20-cv-81985-WPD Document 71 Entered on FLSD Docket 03/29/2021 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 9:20-cv-81985

  AFFORDABLE AERIAL PHOTOGRAPHY, INC.,

           Plaintiff,
  vs.

  DOUGLAS ELLIMAN FLORIDA, LLC d/b/a
  DOUGLAS ELLIMAN, et al.,
        Defendants.
  _________________________________________________/

    PLAINTIFF’S, AFFORDABLE AERIAL PHOTOGRAPHY, INC., MOTION FOR
      SECOND EXTENSION OF TIME FOR SERVICE OF THE SUMMONS AND
   COMPLAINT ONTO DEFENDANTS JOHN LIST AND MATTHEW BACHRAD AND
                   MEMORANDUM IN SUPPORT THEREOF

           Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Affordable Aerial Photography, Inc., (herein

  after “Plaintiff”), by and through the undersigned counsel, hereby moves this honorable Court

  for a 60 day extension of time to serve the Summons and Complaint onto Defendants John List

  and Matthew Bachrad. Good cause for this extension exists, as demonstrated below and in the

  attached supporting declaration of Plaintiff’s Counsel Spensyr Ann Krebsbach, Esq., Exhibit “A”

  hereto, referred to for the remainder of this memorandum as the “Krebsbach Decl.”

           On October 28, 2020, Plaintiff commenced this action and filed its Complaint, alleging

  various counts of copyright infringement and violation of the Digital Millennium Copyright Act,

  (CM/ECF 1), against real estate broker Douglas Elliman Florida LLC d/b/a Douglas Elliman and

  almost two dozen of its real estate broker and sales associate. On January 22, 2021, this Court

  entered its Order granting Plaintiff’s Motion for Extension of Time for Service (CM/ECF 56).

  Therefore, the Plaintiff has a deadline to complete service on all Defendants of March 29, 2021.

           Due to settlement efforts, this matter has resolved as to all defendants except presently


                                                     Page 1 of 6
                                       THE LOMNITZER LAW FIRM, P.A.
        7999 N. Federal Hwy, Suite 202, Boca Raton, FL 33487 ● Telephone (561)953-9300● Fax (561)953-3455
Case 9:20-cv-81985-WPD Document 71 Entered on FLSD Docket 03/29/2021 Page 2 of 6




  unserved defendants John List and Matthew Bachrad. See CM/ECF 68-70.

         Plaintiff has attempted service, in good faith on the addresses submitted by List and

  Bachrad for     real estate licenses registered with the Florida Department of Business &

  Professional Regulation (“DBPR”), including but not limited to their listed main address, and

  mailing address. See generally Krebsbach Decl. Plaintiff, though counsel and their process

  server, has also investigated alternate service addresses through public records searches, and the

  undersigned has even called each defendants’ mobile phone number. Id. As will be detailed

  below, despite timely, good faith, and diligent service efforts, these two defendants, List and

  Bachrad, remain unserved and the deadline to complete service expires March 29, 2021 by this

  Court’s first extension (CM/ECF 58).

         As will be detailed below, good cause exists to extend Plaintiff’s time to serve these two

  defendants, List and Bachrad, for an additional sixty (60) days.

         Fed. R. Civ. P. 4(m) provides that a court “must extend the time for service for an

  appropriate period” where the plaintiff can show good cause for its inability to serve a defendant

  within 90 days. Good cause exists “when some outside factor . . . rather than inadvertence or

  negligence, prevented service.” Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1281-

  82 (11th Cir. 2007). Courts have held that “outside factor[s]” consist of events outside of the

  plaintiff’s control, including a “natural catastrophe or evasion of service of process.” Pridemore

  v. Regis Corp., No. 10-605-J-99, 2011 WL 9120, at *2 (M.D. Fla. Jan. 3, 2011); accord Boston

  v. Potter, 185 Fed. Appx. 853, 854 (11th Cir. 2006). Here, good cause exists because Plaintiff,

  through its process servers promptly, diligently, and repeatedly attempted to locate and serve the

  defendants, List and Bachrad, throughout the original 90-day service window, and the initial

  extension. Only outside factors have prevented the service. The service attempts, and


                                                   Page 2 of 6
                                     THE LOMNITZER LAW FIRM, P.A.
      7999 N. Federal Hwy, Suite 202, Boca Raton, FL 33487 ● Telephone (561)953-9300● Fax (561)953-3455
Case 9:20-cv-81985-WPD Document 71 Entered on FLSD Docket 03/29/2021 Page 3 of 6




  investigation results are detailed as follows (and in the Krebsbach Decl. attached at “A,” hereto).

         Defendant John List, who is aware of this lawsuit, is frustrating, if not evading service

  efforts. See Krebsbach Decl. at ¶¶17-24. Since the commencement of this action there have been

  six service attempts by Plaintiff’s process server, and on most occasions where vehicles were

  present, or sound and lights on inside the address, no one ever answered the door. Id. In order to

  be diligent about trying to complete service within the original time period, the undersigned

  located Defendant List’s mobile phone number on the Douglas Elliman website and called him

  on January 20, 2020. Defendant List indicated that due to the COVID pandemic he had

  temporarily relocated to Greenville, South Carolina and could be served there, but he declined to

  provide an address and instead referred the undersigned to call his office (represented party in

  this litigation Defendant Douglas Elliman, who recently settled with Plaintiff) to ask them for the

  address. See Krebsbach Decl. at ¶¶20-24. Defendant List also declined to provide an e-mail

  address and again referred the undersigned to call his office. Id.

         Defendant Matthew Bachrad is also aware of this lawsuit and may be evading Plaintiff’s

  service efforts. See Krebsbach Decl. at ¶¶9-16. The address listed on Defendant Bachrad’s

  Florida real estate license, is also listed with the Palm Beach property appraiser as his

  homestead. See Krebsbach Decl. at ¶11. However, attempts at personal service by Plaintiff’s

  process server revealed that the person who answers the door indicates they are a renter and that

  Defendant Bachrad does not live at that address. In order to be diligent about trying to complete

  service within the original time period, the undersigned located Defendant Bachrad’s mobile

  phone number on the Douglas Elliman website and called him on January 20, 2020. See

  Krebsbach Decl. at ¶¶14-16. Defendant Bachrad declined to confirm his present address,

  indicated the undersigned would need to find him and personally serve him, and stated he would


                                                   Page 3 of 6
                                     THE LOMNITZER LAW FIRM, P.A.
      7999 N. Federal Hwy, Suite 202, Boca Raton, FL 33487 ● Telephone (561)953-9300● Fax (561)953-3455
Case 9:20-cv-81985-WPD Document 71 Entered on FLSD Docket 03/29/2021 Page 4 of 6




  speak to his attorney, and declined to provide his attorney’s name. Id. Thereafter, an attorney

  contacted Plaintiff’s counsel to discuss settlement, but no settlement was reached, and that

  counsel did not have authority to accept service of the complaint on behalf of Bachrad.

         The undersigned has e-mailed counsel for Defendant Douglas Elliman to request they

  provide Defendant List’s Greenville, South Carolina address. See Krebsbach Decl. at ¶24.

  Douglas Elliman’s counsel has indicated to Plaintiff’s undersigned counsel that once the matter

  was resolved as to Douglas Elliman, Plaintiff could subpoena Douglas Elliman for the contact

  information for both Defendant List and Defendant Bachrad. Id. Counsel for Douglas Elliman

  and Plaintiff’s undersigned counsel spoke on March 24, 2021, about whether Douglas Elliman’s

  counsel authority to accept service of the subpoena on behalf of Douglas Elliman, or whether

  Douglas Elliman prefers to be personally served with the subpoena. Id. Plaintiff’s undersigned

  counsel is still waiting for a response from Douglas Elliman’s counsel regarding that inquiry

  about service for the subpoena.

         Therefore, good cause exists to extend Plaintiff’s service deadline to accommodate

  Douglas Elliman either accepting service of the subpoena through counsel, or being personally

  served with the subpoena, and to accommodate giving Douglas Elliman time to respond to the

  subpoena for the List and Bachrad contact information. Following Douglas Elliman’s response to

  the subpoena, Plaintiff will also need time to personally serve List and Bachrad at the addresses

  provided by Douglas Elliman in response to the subpoena, an effort which may also require

  Plaintiff to file a motion for alternative service (posting on the Florida residence door and

  mailing, and/or e-mail) as an alternative to personal service.

         As discussed above, good cause exists for the requested second service extension. The

  attached Krebsbach Decl. summarizes all prior service attempts on these unserved defendants,


                                                   Page 4 of 6
                                     THE LOMNITZER LAW FIRM, P.A.
      7999 N. Federal Hwy, Suite 202, Boca Raton, FL 33487 ● Telephone (561)953-9300● Fax (561)953-3455
Case 9:20-cv-81985-WPD Document 71 Entered on FLSD Docket 03/29/2021 Page 5 of 6




  including supporting documentation, which further demonstrates that Plaintiff has made a good

  faith effort to serve these defendants and, through no fault of its own, simply requires more time

  to get them served.

         An extension of the service period is further warranted in this case because dismissal,

  even without prejudice, could result in the applicable statute of limitations barring refiling of

  some claims against these defendants. While Plaintiff believes good cause for the extension is

  present, even if it was not, this Court has the discretion to extend the period for service.

         There is no prejudice to the Defendants from the extension requested, as there is no

  scheduling order in this case yet, and no substantive pending deadlines the served defendants

  must respond to.

         Based on the foregoing, Plaintiff respectfully requests that the time within which it has to

  effectuate service of the summons and Complaint onto Defendants Matthew Bachrad and John

  List, be extended sixty days, to and including May 28, 2021. A proposed order is attached for the

  Court’s convenience as Exhibit “B,” hereto.

                            LOCAL RULE 7.1(a)(3) CERTIFICATION

         I hereby certify that as counsel for the moving parties, I have conferred with counsel for

  all presently served Defendants on March 29, 2021, via e-mail, but at the time of filing this

  Motion had not received a response. Please note, the Joint Motion to Drop these same parties is

  presently pending before this Court, therefore there will be no prejudice to the served Defendants

  in the granting of this motion as they will soon no longer be parties to this action and only List

  and Bachrad will remain.

         Dated: March 29, 2021                            Respectfully submitted,

                                                          s:/ Spensyr Ann Krebsbach
                                                          Lorri Lomnitzer, Esq.

                                                   Page 5 of 6
                                     THE LOMNITZER LAW FIRM, P.A.
      7999 N. Federal Hwy, Suite 202, Boca Raton, FL 33487 ● Telephone (561)953-9300● Fax (561)953-3455
Case 9:20-cv-81985-WPD Document 71 Entered on FLSD Docket 03/29/2021 Page 6 of 6




                                                          Florida Bar No. 37632
                                                          Lorri@Lomnitzerlaw.com
                                                          Spensyr Ann Krebsbach, Esq.
                                                          Florida Bar No.: 0085132
                                                          Sak@Lomnitzerlaw.com
                                                          Jerold I. Schneider, Esq.
                                                          Florida Bar No.: 26975
                                                          Jerold@Lomnitzerlaw.com
                                                          THE LOMNITZER LAW FIRM, P.A.
                                                          7999 N. Federal Highway, Ste. 202
                                                          Boca Raton, FL 33487
                                                          Telephone: (561) 953-9300
                                                          Fax: (561) 953-3455
                                                          Attorneys for the Plaintiff

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 29, 2021, I electronically filed the foregoing
  Plaintiff’s Motion for Second Extension of Time for Service of the Summons and Complaint on
  Certain Defendants with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties in the CM/ECF or in
  some other authorized manner for those counsel or parties who are not authorized to receive
  notices of electronic filing.

                                                          _s/Spensyr Ann Krebsbach___
                                                          Spensyr Ann Krebsbach, Esq.
                                                          Fla. Bar No. 0085132




                                                   Page 6 of 6
                                     THE LOMNITZER LAW FIRM, P.A.
      7999 N. Federal Hwy, Suite 202, Boca Raton, FL 33487 ● Telephone (561)953-9300● Fax (561)953-3455
